Citation Nr: 0925307	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-10 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. "A.S."




ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2009, the Veteran testified in a personal hearing 
before the undersigned.  A copy of the hearing transcript is 
associated with the claims file.


FINDING OF FACT

The Veteran's current bilateral hearing loss and tinnitus had 
their onset during service and are etiologically related to 
his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he suffers from bilateral hearing 
loss and tinnitus related to service.  In a submission dated 
January 2007, the Veteran stated that these symptoms were the 
result of noise exposure when he was thrown off the deck of 
an M110 Howitzer firing mission while in active service.  He 
contended that the sound of the explosion was deafening and 
was exposed to additional loud explosions while on the 
Howitzer deck.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2008).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service treatment records are absent for any reports of or 
treatment for hearing loss or tinnitus.  A separation report 
of medical examination, from March 1969, indicated a normal 
clinical evaluation of the Veteran's ears and normal 
bilateral hearing upon audiometric testing.  In an associated 
report of medical history from March 1969, the Veteran 
indicated that he did not have, nor ever had hearing loss or 
any other type of ear trouble.  

These records provide probative evidence against the 
Veteran's claims because they show no bilateral hearing loss 
or tinnitus during service.

However, 38 U.S.C.A. § 1154(b) provides that in cases where 
the veteran has engaged in combat with the enemy, VA will 
accept as sufficient proof of service connection for any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, condition, or hardships 
of such service, notwithstanding the absence of an official 
record of such incurrence or aggravation in such service.  

In this regard, it is important to note that the Board does 
not dispute the fact that the Veteran was exposed to loud 
noise during service.  The critical question is whether the 
current bilateral hearing loss and tinnitus were caused by 
this noise exposure many years ago. 

38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disability etiologically to 
the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  A veteran must still generally establish 
his claim by competent medical evidence tending to show a 
current disability and a nexus between that disability and 
those service events.

In addition, the Board notes that the absence of evidence of 
a hearing loss disability in service is not fatal to the 
Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

A report of medical examination from May 1979, approximately 
ten years after the Veteran separated from active service, 
indicated that the Veteran had hearing within normal limits 
for the right ear and a moderate to moderately severe high 
frequency hearing loss for the left ear at 4000 Hertz (45 
decibels) and 6000 Hertz (60 decibels).

Audiologic testing pursuant to VA audiology examination in 
March 2007 showed puretone thresholds in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz of 25, 15, 35, 55, and 
60 decibels, respectively.  Puretone thresholds measured in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
10, 15, 40, 60, and 70 decibels, respectively.  Speech 
audiometry revealed speech recognition ability of 86 percent 
bilaterally.  The VA examiner indicated that the Veteran had 
normal to severe bilateral sensorineural hearing loss, 
establishing that the Veteran has a current hearing loss 
disability for VA compensation purposes.

With respect to the etiology of the Veteran's left ear 
hearing loss, the examiner opined, "[t]he veteran's current 
hearing loss in the left ear is most likely caused by or a 
result of exposure to military noise."  She noted the report 
from May 1979, which indicated hearing loss in the left ear.  
The examiner further explained, "[t]he hearing loss revealed 
in the left ear on this examination meets criteria for a VA 
disability and is more likely due to military noise while in 
the US Army Reserves."

As to the etiology of the Veteran's right ear hearing loss, 
the VA examiner concluded that "[t]he veteran's hearing loss 
in the right ear is not due to military noise exposure."

The Veteran submitted a private audiology report from Dr. 
"H.W." of the Brevard ENT Center from March 2008.  Upon 
audiometric testing, Dr. H.W. diagnosed the Veteran with mild 
to severe sensorineural hearing loss.  The Board notes that 
the audiology results from the Brevard ENT Center are in 
graphical rather than numerical format and the Board is not 
permitted to interpret audiological test results in graphical 
format.  Kelly v. Brown, 7 Vet. App. 471 (1995).  

As established in the VA examination from March 2007, the 
Veteran has a current hearing loss disability for VA 
compensation purposes.  Thus, the significance in Dr. H.W.'s 
report lies in his conclusion as to the etiology of the 
Veteran's hearing loss disability.  Dr. H.W. opined that the 
Veteran's "hearing loss is as likely as not a result of 
exposure to a high noise environment while on active duty 
with the U.S. Army."  This report has high probative value 
because it establishes the requisite nexus between the 
Veteran's bilateral hearing loss and his active service.

The record contains two medical opinions which address 
whether the Veteran's current hearing loss is related to his 
service.  In cases such as this, where there are conflicting 
statements or opinions from medical professionals, it is 
within the Board's province to weigh the probative value of 
those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993), the U.S. Court of Appeals for Veterans Claims 
(Court) stated:

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . . As is true with any piece 
of evidence, the credibility and weight 
to be attached to these opinions [are] 
within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Here, the Board has taken both opinions into consideration 
and finds that Dr. H.W.'s private opinion is more probative 
than that of the VA examiner in March 2007.  While both Dr. 
H.W. and the VA examiner give rationales for their 
conclusions, the Board notes that the VA examiner's rationale 
is unclear.

In the examination report from March 2007, the VA examiner 
explains that the Veteran's hearing examination from 
separation in 1969 reveals the Veteran's hearing within 
normal limits and states that there "is no evidence to 
support the veteran's claim of hearing loss due to active 
duty military service."  However, as noted above, the VA 
examiner already stated that the Veteran's hearing loss in 
the left ear is more likely caused by or a result of exposure 
to military noise.  

Attempts to determine the VA examiner's rationale is further 
frustrated by her statement that "[t]here is a significant 
decrease in hearing for each ear since [the Veteran's] last 
military examination in 1979.  In my opinion, this change in 
hearing is not due to military service, but more than likely 
due to the effects of presbycusis, civilian noise exposure, 
and/or some other etiology."

Thus, while the VA examiner opined that the Veteran's left 
ear hearing loss is most likely caused by or a result of 
exposure to military noise, in the same report, she also 
opined that the Veteran's hearing loss is not due to military 
service.  The Board is uncertain as to which conclusion the 
VA examiner intended to apply.

In contrast, Dr. H.W. provides an unambiguous opinion as to 
the etiology of the Veteran's hearing loss, as well as an 
adequate rationale.  Ultimately, Dr. H.W. concluded that the 
Veteran's hearing loss is as likely as not the result of 
noise exposure while in the military.  In addition to this 
opinion, Dr. H.W. noted that the Veteran was exposed to a 
significant amount of noise following the firing of guns 
during his employment in the U.S. Army artillery for nine 
years.  He also indicated that the Veteran has worked in the 
insurance business since his retirement from the military and 
has not had any significant noise exposure since service.  In 
his letter, Dr. H.W. stated that he had "anticipated that 
[the Veteran's] hearing would be much worse considering [the 
Veteran's] significant noise exposure."

The Board notes that Dr. H.W. did not indicate review of the 
Veteran's claims file.  There is no regulatory or statutory 
requirement for review of the claims file.  Rather, 38 C.F.R. 
§ 4.1 requires that each disability be reviewed in relation 
to its history.  Where that history is provided by the 
veteran, or for that matter, by sources other than the claims 
file, and the history is accurate, review of the claims file 
reduces to a mere ministerial act.  Here, Dr. H.W. received 
an accurate account of the Veteran's history, from the 
Veteran, as it relates to the Veteran's military noise 
exposure and his opinion is not rendered inadequate.

Therefore, given Dr. H.W.'s nexus opinion, which established 
the required relationship between the Veteran's current, 
bilateral hearing loss and his active service, service 
connection for bilateral hearing loss is warranted.

With respect to the Veteran's claim for service connection 
for tinnitus, the VA examination report revealed that the 
Veteran had recurrent bilateral tinnitus.  The Veteran 
reported that he first noticed the tinnitus while on active 
duty.  He further stated that he noticed his ears would ring 
after the "guns" were fired.  As to the etiology of the 
Veteran's tinnitus, the VA examiner noted that there was no 
documentation of any tinnitus in the Veteran's claims file 
until 2006.  Thus, the examiner opined that "[s]ince there 
is no documentation and it is more than 25 years since he was 
on active duty or reserves, in my opinion, it is less likely 
as not due to military noise exposure."

The Veteran has described symptoms consistent with tinnitus 
and is certainly competent to report on symptoms that he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Additionally, the VA examiner's report concluded 
that the Veteran suffers from tinnitus.  Accordingly, the  
Board finds that the first element of a service connection 
claim has been met, that is, that the Veteran suffers from 
the claimed disability.

The Board finds the Veteran's testimony that his symptoms 
began during his military service to be credible.  The 
evidence of record, including the Veteran's DD 214, supports 
the Veteran's claim that he served with an artillery unit, 
specifically the 3rd Battalion of the 35th Artillery.  Thus, 
as noted above, in-service noise exposure is conceded.  

The Board finds that auditory trauma due to frequent exposure 
to loud noises, including explosions and arms fire, is 
consistent with the nature of the Veteran's service.  See 38 
U.S.C.A. § 1154(a) (West 2002).

In considering the discrepancies between the examiner's 
report and the Veteran's statements regarding his tinnitus 
symptoms, the Board finds the Veteran's account of the 
nature, severity, and onset of his symptoms to be more 
probative, since it is a first hand account, unfiltered by 
any other individual.  Consequently, the Board concludes that 
the remaining elements of a service connection claim have 
been met, namely, that the Veteran's injury was caused in 
service and that there is a nexus between that injury and his 
current disability.  For these reasons, service connection 
for tinnitus is warranted and the Veteran's claim must be 
granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, the Board is granting the Veteran's claim for 
service connection for bilateral hearing loss.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for bilateral tinnitus is 
granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


